UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4177


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

RAUL ORTIZ,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:08-cr-00235-1)


Submitted:    December 17, 2010            Decided:   February 7, 2011


Before AGEE, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew G. Pruden, TIN, FULTON, WALKER & OWEN, PLLC, Charlotte,
North Carolina, for Appellant. Anne M. Tompkins, United States
Attorney,   Adam  Morris,   Assistant  United States  Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Raul     Ortiz     pled   guilty      to     four     counts      in     his

superseding    indictment:      possession      with    intent       to    distribute

cocaine (Counts 2 and 3), possession of a firearm by a convicted

felon under 18 U.S.C. § 922(g) (2006) (Count 4), and using and

carrying a firearm during and in relation to a drug trafficking

crime under 18 U.S.C.A. § 924(c) (West Supp. 2010) (Count 5).

He was sentenced to a total of 240 months of imprisonment (180

months for Counts 2 and 3, 120 months imposed concurrently for

Count 4, and sixty months imposed consecutively for Count 5).

           On appeal, Ortiz only challenges his sentence, asking

whether: (1) the district court erred at sentencing by finding

him responsible for 144 kilograms of cocaine as part of his

advisory     Sentencing     Guidelines       range;    (2)     the   drug     amounts

attributed     to   him     constituted      relevant    conduct          under    U.S.

Sentencing Guidelines Manual (“USSG”) § 1B1.3 (2009); and (3)

the district court committed Sixth Amendment error by sentencing

him based on conduct not admitted by him.                For the reasons that

follow, we affirm Ortiz’s sentence.

           First, we find no clear error in the district court’s

determination of drug quantity.              United States v. Hyppolite, 65
F.3d 1151, 1158 (4th Cir. 1995) (providing review standard).                         We

note that the court based its estimate on Ortiz’s own statements

regarding drug amounts that he personally distributed.                            As is

                                         2
relevant here, the defendant may be the source of the estimate

for the amount of drugs involved.              See United States v. Hicks,

948 F.2d 877,   883    (4th   Cir.      1991)       (holding    defendant’s

statements made at his arrest could be used in calculation of

drug amounts at sentencing); United States v. Wilson, 896 F.2d
856, 857-58 (4th Cir. 1990) (finding defendant’s admission to

specific drug quantity at trial constituted adequate basis for

drug amounts).

             Second, we find no clear error in the district court’s

conclusion that Ortiz’s admitted drug distribution was properly

considered part of his relevant conduct.                   See United States v.

Ellis,    975 F.2d 1061   (4th   Cir.     1993)    (sentencing      court    can

consider drug amounts involved in a conspiracy even if defendant

only pleads guilty to possession with intent to distribute).

             Finally, we find no Sixth Amendment error in Ortiz’s

sentence.        Sentencing     judges       may    find    facts     relevant   to

determining a Sentencing Guidelines range by a preponderance of

the evidence, so long as the Guidelines sentence is treated as

advisory and falls within the statutory maximum authorized by

the jury’s verdict or guilty plea.                 United States v. Benkhala,

530 F.3d 300, 312 (4th Cir. 2008), cert. denied, 129 S. Ct. 950

(2009).

             Accordingly, we affirm Ortiz’s sentence.                 We dispense

with oral argument because the facts and legal contentions are

                                         3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4